Continuation Sheet
Continuation of 12.  because:  It remains the Examiner’s position that the claims are unpatentable for reasons previously of record in the final office action.

Response to Applicant’s Arguments
Applicant’s arguments in the response filed October 13, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues Zhao uses phenyltrimethoxysilane (PTMS) to synthesize spherical organic silica, however, since there is no separate etching process, it is difficult to see the manufactured particles as hollow silica particles and the particle being hollow can be confirmed only in Fig. 1 of Zhao, and the TEM images of the rest of Fig. 2-Fig. 9 of Zhao cannot be seen as a hollow sphere.
However, as Applicant even admits, Zhao does show that the particles are hollow.  Just because it is only clearly shown Fig. 1 of Zhao does not negate that Zhao teaches the particles are hollow.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that particles having the claimed physical properties cannot be easily invented from Zhao and even if hollow silica particles can be manufactured by the process disclosed in Zhao, it is difficult to anticipate insulation properties from coating films or sheets after the preparation of the crude liquid since organic particles are easily dissolved in solvents or resins.  
However, as stated in the Final Rejection and in the Answer’s to Applicant’s arguments in the Final Rejection mailed July 14, 2021, Zhao teaches hollow silica spheres that are made by the same process by which Applicant makes their hollow silica particles as outlined in Example 
Applicant argues that it is not possible to easily invent the claimed physical properties of the claimed hollow silica particles used for manufacturing the claimed insulation sheet from particles manufactured by the process disclosed in Zhao and that it is clear that in the case of making an insulation sheet using particles manufactured by the process disclosed in Zhao, it is not possible to manufacture an insulation sheet have the claimed characteristics.
However, as previously discussed, Zhao teaches hollow silica spheres that are made by the same process by which Applicant makes their hollow silica particles as outlined in Example 1, Paragraph [0102] in the published instant specification.  As such, the hollow silica particles of Zhao would inherently, or in the alternative it would have been obvious to, have the same claimed properties.  Additionally, an insulation sheet using the particles of Zhao would have the claimed characteristics. Therefore, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
November 10, 2021